Judgment, *61Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered April 14, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The court erred in refusing the jury’s request for a readback of defense counsel’s summation (People v Velasco, 77 NY2d 469, 474). However, upon review of the record, we find that defendant was not seriously prejudiced by the court’s response to the jury’s request (see, People v Lourido, 70 NY2d 428, 435).
Defendant knowingly and intelligently waived his right to be present during a readback of testimony (see, People v Parker, 57 NY2d 136). The record establishes that defense counsel spoke to defendant, who then agreed to waive his right to be present. Concur — Sullivan, P. J., Nardelli, Andrias, Rubin and Saxe, JJ.